Citation Nr: 9923300	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  92-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to an increased rating for a bilateral foot 
disability, postoperative status, currently rated as 50 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to October 
1960.

This appeal arises from a June 1992 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Little Rock, Arkansas.  This case was last before the Board 
of Veterans' Appeals (Board) in January 1993, at which time
the Board reopened the veteran's claim for service connection 
for back disability and remanded the case for further 
development bearing on such reopened claim as well as the 
veteran's claim for an increased rating for a bilateral foot 
disability.  Rating decisions entered in November 1993 and 
October 1994 continued to deny each issue on appeal; 
Supplemental Statements of the Case (SSOCs) were issued in 
November 1993 and October 1994.

The Board again remanded this case for evidentiary 
development in June 1995.  Following attempted compliance, 
the RO confirmed and continued the denial of the benefits 
sought in an April 1996 SSOC.  In May 1999, the veteran 
presented testimony at a hearing held by the undersigned at 
the local VARO.  At the conclusion of the hearing, the 
veteran submitted additional private treatment records with a 
hand-written waiver of initial RO consideration, pursuant to 
the strictures of 38 C.F.R. § 20.1304 (1998).


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In conjunction with reopening the veteran's claim for service 
connection for back disability in January 1993, the Board 
further directed, that the veteran be orthopedically examined 
by VA with an opinion as to whether any ascertained back
pathology was either caused or worsened by his service-
connected bilateral foot disorder.  In response to such 
request, the veteran was orthopedically examined (by the same 
VA examiner who had examined him in March 1992, contrary to 
the remand directive) by VA in September 1993, at which time 
the pertinent diagnoses were spinal stenosis of the lumbar 
spine and status post decompressive laminectomy, lumbar 
spine; in a November 1993 addendum to the foregoing
examination, prepared at the request of the RO, the physician 
who had examined the veteran in September 1993 expressed an 
opinion that the veteran's service-connected foot and 
lumbosacral problems were "not related."  Thereafter, in 
correspondence by the veteran dated in December 1993, he 
objected that the examiner had "ignored" the Board's remand 
in failing to address considerations including whether his 
back problems were "worsened" by his service-connected foot 
disability.

Apparently, in response to the foregoing correspondence from 
the veteran, the RO scheduled the veteran for VA examination 
by a physician other than the one who had examined the 
veteran in September 1993.  However, on the veteran's 
subsequent examination by VA in February 1994, on which the 
pertinent diagnoses were arthritis and disc disease of the 
cervical and lumbar regions of the spine, the examiner opined 
only that the veteran's "spinal condition" was not "related 
to his foot problems" and, expressed no opinion bearing on 
any chronic worsening of any back condition due to the 
veteran's service-connected bilateral foot disability.  With  
respect to this latter omission, the Board noted that a March 
1986 statement from William G. Lockhart, M.D., wherein the 
physician alluded to lumbar disc disease which he felt may 
have been "aggravated" by the veteran's foot problems and
associated altered gait pattern.  Thereafter, on VA 
examination in July 1989, at which time pertinent X-ray 
examination revealed early arthritis in the lumbar region, 
the examiner observed that if "gait alteration" was present 
for an extended time, it "could" be productive of 
"temporary...aggravation of back pain."  Given the foregoing 
clinical evidence, and with the consideration that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") had recently held that 
secondary service connection contemplates disability which 
was either caused or aggravated by a service-connected 
disability, see Allen v. Brown, 7 Vet. App. 439 (en banc) 
(1995), the Board requested that another VA examination be 
performed.  The Board also requested that an updated 
examination bearing on the veteran's service-connected 
bilateral foot disability be performed.

A review of the record reveals that the veteran was afforded 
VA orthopedic examination in February 1996.  At the 
conclusion of the examination, the examiner opined that the 
veteran's altered gait did not cause his low back 
degenerative disk and disk protrusion, nor did it have any 
marked effect on the low back.  As to the Board's request for 
an evaluation of Dr. Lockhart's opinion made in 1986, before 
he knew that there was any congenital stenosis of the C3-4 
area, the examiner noted that he or she "could not find his 
statement and [noted that] I will be glad to comment on it if 
you flag it for me."  To date, an evaluation of Dr. 
Lockhart's 1986 opinion has not been afforded.

The Court has held that "a remand [by the Court or the Board] 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders . . . a remand 
[] imposes upon [VA] a concomitant duty to ensure compliance 
with the terms of the remand [and] [i]t matters not that the 
agencies of original jurisdiction as well as those agencies 
of the VA responsible for evaluations, examinations, and 
medical opinions are not under the Board as part of a 
vertical chain of command which would subject them to the 
direct mandates of the Board."  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (in which a VA examination at which the 
claims file was made available had not been conducted as 
instructed in a Board remand).  While the Board can only 
apologize, on behalf of VA, for the further delay that this 
omission will create, it is manifest that this case must be 
remanded for compliance with the terms of the Board's June 
1995 Remand order.  Inasmuch as the veteran has also 
testified that his bilateral foot disability has also 
increased in severity since his last VA examination in 1996, 
the Board also finds that more extensive orthopedic 
examination is necessary.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (where an appellant claims a condition is 
worse than when "originally rated," and the available 
evidence is "too old" for an adequate evaluation of the 
appellant's current condition, VA's duty to assist includes 
providing a new examination).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  Once the above-mentioned information 
has been ascertained, positive or 
negative, the RO should refer the entire 
claims folder to the VA orthopedic 
examiner who conducted the February 1996 
examination of the veteran.  The examiner 
should review the claims folder and, 
based on the history of record, to 
include Dr. Lockhart's statement, as well 
as his or her examination, provide an 
addendum to the VA examination report.  
Therefore, the veteran's claims folder, 
with a flagged or separate photostatic 
copy of Dr. Lockhart's 1986 statement, 
should be made available to and 
independently reviewed by the examiner.  

3.  The RO should also schedule the 
veteran for another VA examination by a 
board certified orthopedist, if 
available, other than the examiner who 
examined the veteran in March 1992, 
September 1993 and February 1996, to 
determine the nature and extent of his 
service-connected postoperative 
residuals, bilateral foot deformity, 
including pronation of both feet and
hammertoe deformity.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate.  The specialist must 
comment on the effect that the veteran's 
service-connected bilateral foot 
disability, to the exclusion of age, has 
on his ordinary activity as well as his 
ability to procure and maintain 
employment.

If, and only if, the February 1996 
physician is unable to provide the 
information requested or is no longer 
available, then this examiner should also 
determine the nature and extent of any 
current back disability, including the 
current postoperative status of the 
veteran's lumbar disc disease.  Any 
special diagnostic studies deemed 
necessary should be performed.  With 
respect to each disorder found, the 
examiner is specifically requested, after 
reviewing the record to include the March 
1986 statement of Dr. Lockhart, as well 
as the reports pertaining to the 
veteran's examinations by VA in July 
1989, February 1994 and February 1996, to 
offer an opinion as to whether it is at 
least as likely as not that any such 
disability is either caused or 
chronically worsened by his 
service-connected bilateral foot 
disability and/or any alteration in gait 
associated therewith.

It is imperative that a copy of this 
REMAND as well as the claims folder also 
be made available to the examiner for 
review prior to the examination.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any of the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claims for service connection 
for a back disability, with consideration 
of Allen, supra, and entitlement to an 
increased rating for a bilateral foot 
disability, with consideration of the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).

6.  If any of these determinations remain 
unfavorable to the veteran, in any way, 
he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



